Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 22, 2018

The Court of Appeals hereby passes the following order:

A18I0225. KONRAD NATHANIEL BUNDE v. THE STATE.

      Konrad Nathaniel Bunde filed this application for interlocutory appeal seeking
appellate review of the trial court’s order denying his “Second Amendment to Motion
in Limine and Motion to Suppress.” The application materials show that Bunde was
placed under arrest for DUI less safe, under OCGA § 40-6-391 (a) (1), but was not
advised of his Miranda1 rights. The State asked Bunde to submit to a breath alcohol
test and advised him of Georgia’s implied consent notice under OCGA § 40-5-67.1
(b). After administering the breath alcohol test, the State charged Bunde with DUI per
se, under OCGA § 40-6-391 (a) (5). Bunde filed the motion to suppress, challenging
the constitutionality of OCGA § 40-5-67.1 (b) as applied to these facts under the
Supreme Court’s recent decision in Olevik v. State, 302 Ga. 228 (806 SE2d 505)
(2017). The trial court denied Bunde’s motion, finding that the State was not required
to provide him with a Miranda warning in his case.
      The Supreme Court has exclusive appellate jurisdiction in “all cases in which
the constitutionality of a law, ordinance, or constitutional provision has been drawn
in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1); see also
Zarate-Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016).
Because it appears the trial court rejected Bunde’s challenge to the constitutionality
of OCGA § 40-5-67.1 (b) in his case, jurisdiction over this application may lie in the
Supreme Court. As the Supreme Court has the ultimate responsibility for determining
appellate jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178

      1
          Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
(476 SE2d 587) (1996), this application is hereby TRANSFERRED to the Supreme
Court for disposition.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    06/22/2018
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.